Case 2:21-cv-00085-NT Document 1-7 Filed 03/29/21 Pagelof2 PagelID#: 29

LEGAL DISCLAIMER: The contents of this written communication are confidential and are legally protected
by the Stored Communications Act, as codified in 18 U.S.C. § 2701 et seg. This content is intended for
viewing by the designated recipient only and is not authorized, nor intended, for viewing by third parties.
Moreover, willfully breaching this reasonable expectation of privacy and of confidentiality may prove to
be legally actionable.

Herbert 0. Chadbourne October 25", 2020
PO Box 314
Scarborough, Maine 04070

Mr. Phil Saucier, Esq.

Chair of the Municipal & Governmental Services Group
Bernstein, Shur, Sawyer & Nelson, PA

100 Middle Street — PO Box 9729

Portland, Maine 04104-5029

“In order to be a good lawyer, you have to be a good human first.,
Firm-wide, we are committed to acting with integrity, ethics, and respect, no matter what we’re working
on or who we’re working with. “
[ Quoted from the website of Bernstein, Shur, Sawyer & Nelson on August 21", 2017 at
http://www.bernsteinshur.com ]

Dear Mr. Saucier

in the clear spirit of good faith and fair dealing, please permit me to proactively and succinctly call your
attention to an incident that happened earlier today at approx 2:18 pm when Scarborough Patrol Officer:
Shawn Anastasoff willfully and knowingly drove his Police cruiser past four separately posted “No
Trespassing” signs on the half-mile, private road which leads into the clearing in my 5.89-acre forest at
98-C Broadturn Road in Scarborough, Maine WITHOUT A WARRANT OF ANY KIND REGARDING A CIVIL
MATTER.

The reason: Although I’m guesstimating in this regard, | suspect that “Carla Smith” ( a/k/a Stephanie
Obier; formerly inmate 317481 with the Florida Dept of Corrections? ] who is a friend of the thrice-
convicted felon next door; namely David Alan Roberts ( see the attached Intelius report and please
remember our prior communications in 2017 re my attached & proposed legal complaint ), who ominously
claims to have come to Maine from the same town as Mr Roberts, and who is currently renting the house
which abuts my deeded right of way, fabricated yet another complaint to the Scarborough Police Force
about my property maintenance man’s recent attempt to clear some fallen tree branches which had
partially blocked my deeded right of way for the past three-and-a-half weeks. | had obtained her
landlord’s verbal permission to clear these obstructing branches from my right of way on the day before
I sent my maintenance man there. Her landlord, namely Charles Dickinson, is currently the deeded
owner of record, and for that reason, he has the legal standing to grant permission to clear any fallen
tree branches across my deeded right of way, BUT AS A RENTER, SHE DOES NOT.

The fruit of the Poisonous Tree Doctrine: As you already know, in its general application, the Fruit of
the Poisonous Tree Doctrine is an exclusionary rule that makes evidence inadmissible in court if it was
derived from evidence that was illegally obtained. As the metaphor suggests, if the evidentiary "tree" is
tainted, so is its “fruit.” [ This doctrine was judicially established in 1920 by the decision in Silverthorne
Lumber Co. ]

EXHIBIT SEVEN:
Case 2:21-cv-00085-NT Document 1-7 Filed 03/29/21 Page2of2 PagelD #: 30

LEGAL DISCLAIMER: The contents of this written communication are confidential and are legally protected
by the Stored Communications Act, as codified in 18 U.S.C. § 2701 et seg. This content is intended for
viewing by the designated recipient only and is not authorized, nor intended, for viewing by third parties.
Moreover, willfully breaching this reasonable expectation of privacy and of confidentiality may prove to
be legally actionable.

Arespectful suggestion: During his impulsive and legally impermissible trespass on my posted property
in this civil matter, it may be that Patrol Officer Anastasoff has inadvertently given me the legal advantage
in any legal actions which could regrettably ensue with your client: namely with the Town of Scarborough,
if it inadvertently derives from his trespass.

“One Bite at the Apple”: As you also know, the 5° Amendment to the US Constitution forbids double
jeopardy in the American legal system.

Profit: might be the possible motive of thrice-convicted Florida felon; David Roberts, whose land at 98
Broadturn Road abuts the western side of my deeded right of way and who has been predatorily eager
to falsely accuse me to a few complicit Scarborough Police Officers in the past , and of his associates:
namely Carline and Michael Melvin Smith, who rent the dilapidated hovel on the eastern edge of my
deeded right of way.

Please recall our communications in August of 2017, wherein | referenced to you that Zachary Jones,
whose family owns the property on the western edge of Mr. Roberts’ property, alleges that Mr. Roberts
is a ...”land-scamming career criminal”

In closing, ('d like to thank you in advance for proactively curtailing the occasionally impulsive actions
of the your client’s Police Officers, so that | do not have to adjoin my legal complaint to the pending
action of online publisher: Mike Doyle, against the Town of Scarborough.

Respectfully,

Herbert O Chadbourne, law grad, Scarborough landowner and Gulf War veteran
HerbChadbourne@gmail.com
Att:
